Citation Nr: 1138601	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  08-01 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a separate compensable rating for diabetic retinopathy.

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.

A Travel Board was held in July 2009 with the Veteran in Cleveland, Ohio, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The matter was subsequently remanded by the Board in February 2010 for additional development.  That development has been completed, and the case is once again before the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran has mild non-proliferating diabetic retinopathy with no associated visual field deficits or incapacitating episodes; visual acuity is, at worst, 20/30 bilaterally.

2.  The competent evidence of record does not demonstrate currently diagnosed peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral diabetic retinopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.20, 4.84a, Diagnostic Codes 6078, 6079 (2008).

2.  Peripheral neuropathy was not incurred in or aggravated by active service, is not proximately due to, the result of, or aggravated by a service-connected disease or injury, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 20010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in July 2006 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcript has been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; record the relevant findings for rating the Veteran's diabetic retinopathy; and, to the extent possible, provide an opinion as to the etiology of the Veteran's claimed peripheral neuropathy.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Diabetic Neuropathy

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The U.S. Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran is currently assigned a 20 percent disability rating for diabetes mellitus with bilateral retinopathy.  He is seeking a separate compensable rating for the retinopathy component.

The Rating Schedule does not contain a specific diagnostic code for diabetic retinopathy.  But see, 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2011) (Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.).  However, where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).

Ratings for unhealed eye injuries and other diseases of the eyes listed in Diagnostic Codes 6000 through 6009 (uveitis, keratitis, scleritis, iritis, cyclitis, choroiditis, retinitis, recent intra-ocular hemorrhage, and detachment of the retina) are to be rated from 10 to 100 percent under the criteria for impairment of visual acuity or field loss, pain, rest-requirements or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology, with 10 percent being the minimum rating during active pathology.

The provisions of 38 C.F.R. § 4.84a, Diagnostic Codes 6067 to 6079 (2008), pertain to impairment of central visual acuity.

Visual acuity is rated based upon the best distance vision obtainable after correction by glasses, except in cases of keratoconus in which contact lenses are medically required. Also, if there exists a difference of more than 4 diopters of spherical correction between the two eyes, the best possible visual acuity of the poorer eye without glasses, or with a lens of not more than 4 diopters difference from that used with the better eye will be taken as the visual acuity of the poorer eye.  38 C.F.R. § 4.75 (2008).
 
Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008).  

Loss of use or blindness of one eye, having only light perception, exists when there is an inability to recognize test letters at 1 foot (.30 m.) and when further examination of the eyes reveals that perception of objects, hand movements or counting fingers cannot be accomplished at 3 feet (.91 m.); with lesser extents of visions, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet (.91 m.), being considered of negligible utility.  38 C.F.R. § 4.79 (2008).  

Blindness in one eye, having only light perception, will be rated 30 percent disabling if visual acuity in the other eye is 20/40 or better.  Blindness in both eyes having only light perception warrants a 100 percent rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6062 to 6070 (2008).

Where a Veteran has suffered blindness in one eye as a result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability not the result of the Veteran's willful misconduct, the applicable rate of compensation as if the combination of disabilities were service-connected will be assigned.  38 U.S.C.A. § 1160 (West 2002 & Supp. 2008).  

Vision defect in one eye will be considered 10 percent disabling if visual acuity is 20/100 in one eye and 20/40 in the other eye, 20/70 in one eye and 20/40 in the other eye, 20/50 in one eye and 20/40 in the other eye, or when visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.84a, Diagnostic Code 6079 (2008).

Vision defect in one eye will be considered 20 percent disabling if visual acuity is 20/200 in one eye and 20/40 in the other eye, 20/100 in one eye and 20/50 in the other eye, or 20/70 in one eye and 20/50 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Code 6078 (2008).

Vision defect in one eye will be considered 30 percent disabling if visual acuity is 5/200 in one eye and 20/40 in the other eye, 10/200 in one eye and 20/40 in the other eye, 15/200 in one eye and 20/50 in the other eye, 20/200 in one eye and 20/50 in the other, 20/100 in one eye and 20/70 in the other eye, or 20/70 in one eye and 20/70 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Code 6078 (2008).  Higher disability evaluations are warranted for greater impaired visual acuity.

The rating criteria for diseases of the eye have been amended, however, the amended rating criteria are effective December 10, 2008, and applied to all applications for benefits received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66550 (Nov. 10, 2008).  Because the Veteran's claim was received prior to that date, the amended rating criteria are inapplicable in this appeal.

VA treatment records dated June 2006 include a diagnosis of mild nonproliferative diabetic retinopathy of the left eye.  On examination visual acuity was 20/20 bilaterally.  No other significant abnormalities were recorded.

The Veteran underwent a VA examination in June 2007.  On examination, the Veteran had corrected right eye visual acuity of 20/25 at distance and 20/30 at near.  Left eye corrected visual acuity was 20/25 at distance and near.  There was no diplopia.  Extraocular muscle movements were full.  Hirschberg testing was normal.  There were no visual field deficits in any quadrant. Pupillary testing was normal.  The Veteran was diagnosed with nonproliferative diabetic retinopathy of the left eye only, with no associated visual deficits.

The Veteran was afforded an additional VA examination in July 2008.  The Veteran reported that his vision with glasses at near was "okay" and his distance vision without glasses was "fair."  On examination, corrected visual acuity of the bilateral eyes was 20/30 at both near and distance.  There was no diplopia.  Extraocular muscle movements were full.  Hirschberg testing was normal.  There were no visual field deficits in any quadrant.  Pupillary testing was normal.  There was early nuclear sclerosis of the crystalline lens bilaterally.  The Veteran was diagnosed with nonproliferative diabetic retinopathy in both eyes, with no significant associated ocular deficits.

VA treatment records show the Veteran was seen in August 2008.  Visual acuity was 20/20-1 bilaterally.  The Veteran had full extraocular movements and confrontation fields bilaterally.  No other significant abnormalities were recorded.  Additional VA records dated May 2009 reflect visual acuity of 20/25 bilaterally.

The Veteran testified at a Travel Board hearing in July 2009, but did not offer any significant testimony as to the symptoms associated with his diabetic retinopathy.

Based on the evidence of record, the Board finds that a separate compensable rating for diabetic retinopathy is not warranted.  The record reflects findings of nonproliferative diabetic retinopathy, sometimes bilaterally and other times in the left eye only.  However, the evidence does not demonstrate symptoms consistent with a compensable rating.  During the period on appeal, visual acuity was, at worst, 20/30 bilaterally at both near and distance.  The record does not reflect any visual field deficits in any quadrant.  There is no indication of any incapacitating episodes.  A comparison between the Veteran's overall symptomatology with the applicable rating criteria demonstrates that a compensable rating for diabetic retinopathy is not warranted.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as visual abnormalities.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the diabetic retinopathy with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

B.  Peripheral Neuropathy

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including peripheral neuropathy, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Unfortunately, the evidence of record does not reflect a diagnosis of peripheral neuropathy during the period on appeal.  

VA treatment records dated August 2006 show the Veteran denied any numbness or tingling.

The Veteran was afforded a VA examination in May 2007.  He reported having some tingling in his feet and numbness in his toes.  He also had some tingling in the both hands.  Movement improved his sensation.  On examination, sensation to monofilament, proprioception, and vibration was intact in the hands and feet.  The examiner stated that peripheral neuropathy was not found on examination.

The Veteran underwent an additional examination in June 2008.  The Veteran reported a history of developing anesthesia and paresthesias to his hands in 2000, with similar symptoms in the feet soon after.  He stated that these conditions were chronic and constant.  On examination, the Veteran had decreased sensation to monofilament testing on both the plantar and dorsal aspects of his toes bilaterally.  Proprioception sensation in the feet was intact.  Dorsalis pedis and posterior tibialis pulses were +2/4 bilaterally.  Achilles tendon reflexes were +0/4 bilaterally.  There was decreased vibratory sensation to the bony landmarks of the fifth digits of the bilateral hands.  Monofilament sensation in the hands was intact.  Pulses to the hands were +2/4 bilaterally, and capillary refill was brisk.  Electromyography findings were consistent with moderate bilateral ulnar sensory motor mononeuropathy at the elbow, with slow conduction across the elbow bilaterally.  There was no definite electrophysiological evidence of peripheral neuropathy or radiculopathy.

The Veteran testified at a Travel Board hearing in July 2009.  He reported constant numbness in his fingers and toes.  This problem began around 2000.  He also indicated that he did not have sciatic nerve damage or another condition that would result in his symptoms.

The Veteran submitted a letter from a private physician dated October 2009.  The letter indicated that the Veteran complained of tingling and numbness in the fingers and the soles of the feet, which began around 1996 or 1998.  The treating physician indicated that these symptoms could be explained by peripheral neuropathy, but also noted possible ulnar neuropathy and a history of sciatica.  He included a summary of VA records that he reviewed.  However, he does not provide a diagnosis of peripheral neuropathy or indicate that it is at least as likely as not that the Veteran's symptoms were attributable to diabetes mellitus.

Based on the evidence of record, the Board finds that service connection for peripheral neuropathy of the upper and lower extremities is not warranted.  The Court has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).
	
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the evidence does not reflect a current diagnosis of peripheral neuropathy.  VA examiners in May 2007 and June 2008 both concluded that peripheral neuropathy was not present.  These findings were based on a review of the claims file, a history provided by the Veteran, and a physical examination with electomyographic testing.  There is no other competent medical evidence which reflects a diagnosis of peripheral neuropathy.  Although the Veteran's private physician discussed the possibility of peripheral neuropathy, he did not make a definitive diagnosis.

The Board has considered the Veteran's own statements made in support of his claim.  The Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that either the Veteran is competent to render a diagnosis of peripheral neuropathy.  While the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify these specific disorders based solely on observation.  Further, while the Veteran has asserted that his symptoms are the result of his service-connected diabetes mellitus, he has not demonstrated the medical knowledge required to establish an etiological nexus between his claimed disorder and a service-connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence of a diagnosis and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).


ORDER

A separate compensable rating for diabetic retinopathy is denied.

Service connection for peripheral neuropathy of the upper and lower extremities is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


